Case 1:16-cv-00375-AJT-JFA Document 276-5 Filed 03/01/19 Page 1 of 8 PageID# 9272




                          EXHIBIT 5
Case 1:16-cv-00375-AJT-JFA Document 276-5 Filed 03/01/19 Page 2 of 8 PageID# 9273


   From:            Powell, Amy (CIV)
   To:              "Gadeir Abbas"; Konkoly, Antonia (CIV); Roth, Dena M. (CIV); "Carolyn Homer"; "Lena F. Masri, Esq."
   Cc:              Healy, Christopher (CIV)
   Subject:         RE: Elhady - order on ORI list
   Date:            Wednesday, February 27, 2019 11:54:00 AM


   Gadeir:

   A quick note on the three follow-up items mentioned below:
   Plaintiffs made 3 other specific requests that I said I would take back to clients:
   (1) for another viewing so that Shareef Akeel could view the documents on another day; and
   We’re tried hard to accommodate your schedule, but I think the additional 6 hours today is more
   than sufficient, and that it is not necessary to arrange yet another viewing, especially given that Mr.
   Akeel has not been otherwise involved in discovery at all.
   (2) whether the proposed PO can be modified so as to not require destruction of their notes
   (unlikely we will agree to this); and
   We think this is important part of the order (and, indeed, is implicitly contemplated by the court’s
   restriction that the AEO information may be used in this litigation only). Accordingly, when this
   litigation is finally over, we think the information in Plaintiffs’ counsel’s possession should be
   destroyed, as it may not be used for any other purpose.
   (3) whether your attorneys can write down information from specific websites of entities that they
   google in the office (not names or abbreviations or specific identifying information – just general
   descriptions). I think this is okay as long as we are clear that the written information should not
   include specifically identifying information (no names, addresses, or specific descriptions that would
   be connected to a specific entity - made up example - “global university with renowned Buddhist
   tea pot department in XYZ town” ) but could include general descriptions (““hospital security
   service” or “dispatching company” or “campus police” or “telecommunications company”).

   I hope this helps! And (at least slightly) narrows the area of our disagreement.

   Amy Elizabeth Powell
   Trial Attorney, Federal Programs Branch
   Civil Division, Department of Justice
   310 New Bern Avenue, Suite 800
   Federal Building
   Raleigh, NC 27601-1461
   Phone: 919-856-4013
   Email: amy.powell@usdoj.gov




   From: Powell, Amy (CIV)
   Sent: Wednesday, February 27, 2019 10:01 AM
   To: 'Gadeir Abbas' <gAbbas@cair.com>; Konkoly, Antonia (CIV) <ankonkol@CIV.USDOJ.GOV>; Roth,
   Dena M. (CIV) <droth@CIV.USDOJ.GOV>; Carolyn Homer <cHomer@cair.com>; Lena F. Masri, Esq.
   <lmasri@cair.com>
   Cc: Healy, Christopher (CIV) <chhealy@CIV.USDOJ.GOV>
Case 1:16-cv-00375-AJT-JFA Document 276-5 Filed 03/01/19 Page 3 of 8 PageID# 9274


   Subject: RE: Elhady - order on ORI list

   A quick recap of our call:

   Plaintiffs expressed their opinion that the list is consistent with Groh’s description of it, and intend to
   get that before the Court somehow. I noted that we disagree and that we are still in the process of
   answering Plaintiffs’ questions about the entities. (As discussed, it is the Government’s position that
   the list is entirely consistent, and it seems like Plaintiffs cannot rationally conclude that it is not
   without even waiting for answers to its questions, which we are working on). I asked what kind of
   relief Plaintiffs intended to seek and you were not sure yet (although you would like for the list to
   just be public)

   You expressed frustration with how to get your issues before the Court and you don’t think the
   proposed PO allows it.. Plaintiffs suggested various ideas, including allowing them to print out
   websites associated with the entities on the list (but that would involve taking with you a writing of
   the names); permission to file the websites or a record of some kind on the court docket (same
   problem); actually filing a copy of the list under seal (same problem and then some). We are not
   going to agree, I think, to any loosening of the current protective or lifting of the Court’s order.
   Plaintiffs do not currently plan on identifying entities by name in their Friday filing, and did agree
   that any discussion of the content of the list (beyond what it is already public or in our supplement)
   should be under seal.

   We then circled back around to the proposed protective order, which Plaintiffs do not agree to. You
   are considering whether to propose some lifting/loosening of the court’s current order and agree
   that for now everything should be under seal. We plan on proposing the protective order we sent
   you previously, as soon as Friday, but we are open to discussion about its contents and how/when to
   propose. It seems like we are likely to propose competing protective orders to the Court on Friday?

   Plaintiffs made 3 other specific requests that I said I would take back to clients: (1) for another
   viewing so that Shareef Akeel could view the documents on another day; and (2) whether the
   proposed PO can be modified so as to not require destruction of their notes (unlikely we will agree
   to this); and (3) whether your attorneys can write down information from specific websites of
   entities that they google in the office (not names or abbreviations or specific identifying information
   – just general descriptions). Let me know if I missed anything you specifically want me to take back
   to clients or discuss further.



   Amy Elizabeth Powell
   Trial Attorney, Federal Programs Branch
   Civil Division, Department of Justice
   310 New Bern Avenue, Suite 800
   Federal Building
   Raleigh, NC 27601-1461
   Phone: 919-856-4013
   Email: amy.powell@usdoj.gov
Case 1:16-cv-00375-AJT-JFA Document 276-5 Filed 03/01/19 Page 4 of 8 PageID# 9275




   From: Gadeir Abbas <gAbbas@cair.com>
   Sent: Wednesday, February 27, 2019 9:08 AM
   To: Konkoly, Antonia (CIV) <ankonkol@CIV.USDOJ.GOV>; Roth, Dena M. (CIV)
   <droth@CIV.USDOJ.GOV>; Carolyn Homer <cHomer@cair.com>; Lena F. Masri, Esq.
   <lmasri@cair.com>; Powell, Amy (CIV) <apowell@CIV.USDOJ.GOV>
   Cc: Healy, Christopher (CIV) <chhealy@CIV.USDOJ.GOV>
   Subject: Re: Elhady - order on ORI list

   Perfect

   Get Outlook for Android


   From: Powell, Amy (CIV) <Amy.Powell@usdoj.gov>
   Sent: Wednesday, February 27, 2019 9:04:55 AM
   To: Gadeir Abbas; Konkoly, Antonia (CIV); Roth, Dena M. (CIV); Carolyn Homer; Lena F. Masri, Esq.
   Cc: Healy, Christopher (CIV)
   Subject: RE: Elhady - order on ORI list

   Dena and I can call you now – we’ll try you in just a few.


   From: Gadeir Abbas <gAbbas@cair.com>
   Sent: Wednesday, February 27, 2019 9:01 AM
   To: Powell, Amy (CIV) <apowell@CIV.USDOJ.GOV>; Konkoly, Antonia (CIV)
   <ankonkol@CIV.USDOJ.GOV>; Roth, Dena M. (CIV) <droth@CIV.USDOJ.GOV>; Carolyn Homer
   <cHomer@cair.com>; Lena F. Masri, Esq. <lmasri@cair.com>
   Cc: Healy, Christopher (CIV) <chhealy@CIV.USDOJ.GOV>
   Subject: Re: Elhady - order on ORI list

   Amy - I just called you. When are you available to speak?

   Gadeir Abbas, Esq.
   Senior Litigation Attorney

   logo-1359288842




   453 New Jersey Ave, SE
   Washington, DC 20003
Case 1:16-cv-00375-AJT-JFA Document 276-5 Filed 03/01/19 Page 5 of 8 PageID# 9276


   Tel: 202.742.6420 Fax: 202.488.0833
   Dir: 202.640.4935 Cell: 720.251.0425               
   www.cair.com
   licensed in VA: not in DC - practice limited to federal matters




   From: Powell, Amy (CIV) <Amy.Powell@usdoj.gov>
   Sent: Wednesday, February 27, 2019 7:27:20 AM
   To: Gadeir Abbas; Konkoly, Antonia (CIV); Roth, Dena M. (CIV); Carolyn Homer; Lena F. Masri, Esq.
   Cc: Healy, Christopher (CIV)
   Subject: RE: Elhady - order on ORI list

   Thanks for responding. As we previously discussed, and as I think you agree, the Court’s order
   makes this information “attorneys eyes only” and permits “use in litigation” but does not specify
   how that use might be accomplished. This proposal does specify– under seal, pursuant to the
   Court’s attorneys-eyes-only protective order, which we understood you previously to agree was the
   appropriate way to proceed. It seems like you also want clarity about how to do that? If you have
   edits to the order, please feel free to propose. The rest of this is mostly just standard language that
   we would put in any written protective order but we are open to your suggestions if you think it
   goes “beyond” the court’s order in some way? Our impression is that pretty much everything in
   here is already required by the Court order other than the specific use-in-litigation provisions. If you
   disagree, we probably need to discuss why. I am happy to chat anytime today.

   Amy

   Amy Elizabeth Powell
   Trial Attorney, Federal Programs Branch
   Civil Division, Department of Justice
   310 New Bern Avenue, Suite 800
   Federal Building
   Raleigh, NC 27601-1461
   Phone: 919-856-4013
   Email: amy.powell@usdoj.gov




   From: Gadeir Abbas <gAbbas@cair.com>
   Sent: Wednesday, February 27, 2019 7:42 AM
   To: Konkoly, Antonia (CIV) <ankonkol@CIV.USDOJ.GOV>; Roth, Dena M. (CIV)
   <droth@CIV.USDOJ.GOV>; Carolyn Homer <cHomer@cair.com>; Lena F. Masri, Esq.
   <lmasri@cair.com>
   Cc: Powell, Amy (CIV) <apowell@CIV.USDOJ.GOV>; Healy, Christopher (CIV)
   <chhealy@CIV.USDOJ.GOV>
   Subject: Re: Elhady - order on ORI list

   Toni,
Case 1:16-cv-00375-AJT-JFA Document 276-5 Filed 03/01/19 Page 6 of 8 PageID# 9277
Case 1:16-cv-00375-AJT-JFA Document 276-5 Filed 03/01/19 Page 7 of 8 PageID# 9278


   on Friday in order to have the motion heard, and a PO entered, before the SJ briefs come due. We’d
   appreciate your prompt attention to this matter, and add this to list of topics we need to discuss
   tomorrow.

   Thanks,
   Toni


   From: Gadeir Abbas <gAbbas@cair.com>
   Sent: Friday, February 22, 2019 5:40 PM
   To: Roth, Dena M. (CIV) <droth@CIV.USDOJ.GOV>; Carolyn Homer <cHomer@cair.com>; Lena F.
   Masri, Esq. <lmasri@cair.com>
   Cc: Powell, Amy (CIV) <apowell@CIV.USDOJ.GOV>; Konkoly, Antonia (CIV)
   <ankonkol@CIV.USDOJ.GOV>; Healy, Christopher (CIV) <chhealy@CIV.USDOJ.GOV>
   Subject: Re: Elhady - order on ORI list

   Thanks Dena.

   We'll get back to you tomorrow after we've had a chance to consider your proposal. But we
   agree that it is important for the parties to establish clear expectations.

   Gadeir Abbas, Esq.
   Senior Litigation Attorney

   logo-1359288842




   453 New Jersey Ave, SE
   Washington, DC 20003
   Tel: 202.742.6420 Fax: 202.488.0833
   Dir: 202.640.4935 Cell: 720.251.0425               
   www.cair.com
   licensed in VA: not in DC - practice limited to federal matters




   From: Roth, Dena M. (CIV) <Dena.M.Roth@usdoj.gov>
   Sent: Friday, February 22, 2019 4:36:52 PM
   To: Gadeir Abbas; Carolyn Homer; Lena F. Masri, Esq.
   Cc: Powell, Amy (CIV); Konkoly, Antonia (CIV); Healy, Christopher (CIV)
   Subject: Elhady - order on ORI list

   Gadeir –

   In light of the Magistrate’s order that the ORI List be restricted to viewing by Plaintiffs’ counsel of
   record, with no copies permissible, we thought it would be useful for both parties to clarify the
   scope of that verbal protective order and how plaintiffs’ counsel may use the information gleaned.
Case 1:16-cv-00375-AJT-JFA Document 276-5 Filed 03/01/19 Page 8 of 8 PageID# 9279


    We were hoping we could just agree on some language to propose to the Court. Here’s a draft –
   we’re happy to discuss but we would love to get this on the docket ASAP for the Court’s
   consideration.

   Re: logistics – please advise if you are able to come to our offices at 1100 L Street NW in the
   afternoon on Monday, who will be coming, and what times work best for you.

   (I will be offline the rest of the day today through tomorrow, so please reply all to the group)

   Dena


   Dena M. Roth
   Trial Attorney
   U.S. Department of Justice
   Civil Division, Federal Programs Branch
   Ph: 202-514-5108
   dena.m.roth@usdoj.gov
